Case: 21-60865     Document: 00516556357         Page: 1     Date Filed: 11/23/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 21-60865
                                Summary Calendar                            FILED
                                                                    November 23, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Kevin Lawrence,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 3:17-CR-149-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Kevin Lawrence, federal prisoner # 07291-043, appeals the district
   court’s denial of his motion for compassionate release pursuant to 18 U.S.C.
   § 3582(c)(1)(A). He contends that he had several risk factors identified by
   the Centers for Disease Control and Prevention (CDC) that heightened the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60865      Document: 00516556357          Page: 2    Date Filed: 11/23/2022




                                    No. 21-60865


   possibility that he would experience a severe case of COVID-19, including
   hypertension, prediabetes, obesity, and prolonged corticosteroid use that
   rendered him immunocompromised. Further, Lawrence argues that the
   Bureau of Prisons (BOP) and district court violated the Eighth Amendment
   by demonstrating deliberate indifference to his serious medical needs. He
   also requests appointment of counsel for oral argument purposes.
          We review a district court’s denial of a motion for a sentence
   reduction under § 3582(c)(1)(A)(i) for an abuse of discretion. United States
   v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). A district court abuses its
   discretion when it “bases its decision on an error of law or a clearly erroneous
   assessment of the evidence.” Id. (internal quotation marks and citation
   omitted). A district court may modify a defendant’s sentence if, after
   considering any relevant 18 U.S.C. § 3553(a) factors, it finds that
   “extraordinary and compelling reasons warrant such a reduction.”
   § 3582(c)(1)(A).
          Here, the district court found no extraordinary and compelling
   reasons despite Lawrence’s medical history and concerns regarding COVID-
   19. This decision was not based on an error of law or a clearly erroneous
   assessment of the evidence. See United States v. Rodriguez, 27 F.4th 1097,
   1100-01 (5th Cir. 2022); United States v. Thompson, 984 F.3d 431, 433-35 (5th
   Cir.), cert. denied, 141 S. Ct. 2688 (2021).      As for Lawrence’s Eighth
   Amendment arguments, claims regarding prison conditions are not properly
   part of this compassionate release appeal; accordingly, we dismiss them
   without prejudice.


          Accordingly, the judgment of the district court is AFFIRMED, and
   Lawrence’s request for appointment of counsel is DENIED.




                                          2